Citation Nr: 0923521	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-24 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a lower back 
disorder.

2.  Entitlement to service connection for a 
vertigo/equilibrium disorder, to include consideration as 
secondary to service connected bilateral hearing loss.

3.  Entitlement to a compensable initial rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to 
October 1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veteran Affairs (VA) Houston, Texas Regional 
Office (RO).

The issue of entitlement to service connection for a 
vertigo/equilibrium disorder, to include consideration as 
secondary to service connection bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is  
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A chronic low back disorder was not present during 
service, arthritis of the spine was not manifest within a 
year after separation from service, and a current low back 
disorder is not shown to be related to any incident in 
service.

2.  At VA audiological examination in March 2005, the 
Veteran's bilateral hearing loss was manifest by an average 
puretone threshold in decibels of 53, with speech recognition 
of 98 percent (Level I hearing loss) in the right ear, and an 
average puretone threshold in decibels of 56, with speech 
recognition of 90 percent (Level II hearing loss) in the left 
ear.

3.  At VA audiological examination in July 2007, the 
Veteran's bilateral hearing loss was manifest by an average 
puretone threshold in decibels of 54, with speech recognition 
of 96 percent (Level II hearing loss) in the right ear, and 
an average puretone threshold in decibels of 59, with speech 
recognition of 84 percent (Level III hearing loss) in the 
left ear.


CONCLUSION OF LAW

1.  A chronic lower back disorder was not incurred in, or 
aggravated by service, and arthritis of the spine may not be 
presumed to have been incurred in-service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for a compensable initial disability rating 
for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the content requirements of notice 
mandated by law have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO, dated 
in December 2003, provided the Veteran with an explanation of 
the type of evidence necessary to substantiate his claim, 
what evidence was to be provided by him, and what evidence 
the VA would attempt to obtain on his behalf.  The Veteran 
also was provided extensive information regarding the rating 
criteria contained in the applicable Diagnostic Code in the 
statement of the case, which was issued in December 2006, as 
well as additional opportunity to submit evidence (which he 
did).  Therefore, there was no prejudice as a result of the 
timing of the notification.  In addition, one of the 
Veteran's claims arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted and 
the claim is substantiated, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, the law 
requires no further notice.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed; and the Board concludes, the appeal may 
be adjudicated without a remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records, VA medical records and 
relevant private treatment records have been obtained, and 
the Veteran has had a hearing related to his claim.  
Importantly, the Veteran was also afforded VA medical 
examinations and appropriate medical opinions were provided.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim, and no further 
assistance to the Veteran with the development of evidence is 
required.

Lower Back Disorder

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service then the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran maintains that his current lower back disorder is 
related to his military service and therefore warrants 
service connection.  The Veteran's position was best 
articulated at his May 2009 Board hearing, where he 
maintained that he hurt his "lower back in a training-in 
what they called judo at the time."  At this time, the 
Veteran stated that a fellow service member jumped on his 
back, causing him injury, for which he was told not to seek 
treatment by his sergeant.  The Veteran maintains that this 
injury in-service is what resulted in his current lower back 
disorder.

The Veteran's October 1957 enlistment and September 1960 
separation examinations reflect no abnormalities associated 
with his spine or musculoskeletal system, and the Veteran did 
not report any problems associated with his back, or spine on 
his Report of Medical History, in September 1960.  
Additionally, the Veteran's service treatment record reflects 
no treatment related to the Veteran's back.  

The first notation of any back disorder is a March 2000 
private treatment record.  At this time, the Veteran 
indicated that he periodically had some back pain and spasms, 
but was currently asymptomatic.  An x-ray of the Veteran's 
back was taken and revealed degenerative disc disease with 
bone spurring and disc narrowing.  This record does not 
indicate this condition was considered related to the 
Veteran's military service or any incident therein.  

In an effort to support his service connection claim, the 
Veteran provided a November 2003 statement from Albert 
Bowman, M.D.  In this statement, Dr. Bowman indicates that 
the Veteran "has a lumbar spine injury from when he was in 
the armed services."  The medical opinion further indicates 
that the Veteran's condition has developed into arthritis of 
the lower spine, "causing significant disability."  

A January 2004 private treatment record also documents the 
Veteran's treatment for his lower back disorder.  During this 
treatment, the Veteran complained of general back pain, and 
an x-ray was taken of his back.  Based on the findings of the 
x-rays and the physician's examination, the Veteran was 
diagnosed with L5-S1 mild disc protrusion.  This record does 
not indicate what may have caused this disorder, much less 
connect it to the Veteran's military service or any incident 
therein.

To aid the Veteran in substantiating his claim, he was 
provided a March 2005 VA examination.  At this time, the 
examiner recorded the Veteran's account of his disorder, 
performed an appropriate physical examination, and took x-
rays of the Veteran's back.  Ultimately, the examiner 
diagnosed the Veteran with chronic low back pain with 
degenerative joint disease.  Prior to completing this 
examination, the examiner was not provided the Veteran's 
claims folder; however, in April 2005, after reviewing the 
claims folder, considering the Veteran's account of his 
disorder, and the findings of the March 2005 examination, the 
examiner opined that it was not likely that the Veteran's 
current lower back disorder was related to his military 
service.  Of particular importance to the examiner was the 
lack of treatment, or complaints, of any such condition while 
the Veteran was in service.

In January 2007, Dr. Bowman provided the Veteran with another 
opinion relating the Veteran's lower back disorder to 
military service.  In this opinion the Dr. Bowman states 

[the Veteran] sustained a significant back injury 
while in the armed services (He was jumped from 
behind).  He now has back pain that is from 
chronic arthritis of his L-5 spine secondary to 
[the] back injury in service.

No further information is provided in this opinion.

In a further effort to support his claim, the Veteran 
submitted a March 2008 statement from Phillip Daley, M.D.  
Dr. Daley indicates that he treated the Veteran for "many 
years for persistent back pain."  The statement further 
confirms the Veteran's diagnosis with arthritc changes in his 
lower back, and concludes "attribute to service connected 
injury."  

The Veteran is competent to relay his account of lower back 
pain in service and after separation, and the Board has 
considered these statements in evaluating the Veteran's 
claim.  However, lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Therefore, his opinion alone is insufficient 
to provide the necessary nexus between his in-service back 
injury and his current back disorder.  Moreover, the forty 
year gap between the Veteran's separation from service and 
his first post service treatment for a lower back disorder 
(1960-2000), make the Veteran's statements regarding the 
continuity of his lower back pain symptoms less credible than 
the medical evidence of record.  See Maxon v. West, 12 Vet. 
App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).

On balance, the Board finds that the VA medical opinion, 
which weighs against the claim, of higher probative value 
than the medical opinions provided in support of the claim 
and the Veteran's statements related to continuity of 
symptoms.  In this regard, the Board notes that the VA 
opinion provides medical logic and reasoning that is 
consistent with the Veteran's lack of treatment in service 
for any lower back condition, and the significant gap in 
treatment related to any condition of this nature.  On the 
other hand, the statements by Dr. Bowman are nothing more 
than a transcription of the Veteran's contention or at best, 
bits of data, and a conclusion.  The same is true of Dr. 
Daley's statement.  As such, these carry no evidentiary 
weight.  The VA opinion has greater weight because it is more 
consistent with other medical records, while providing 
adequate medical rationale for the ultimate conclusion.  

Based on the previously mentioned factors, the Board finds 
that the greater weight of the evidence is against the claim 
for service connection, and a basis upon which to establish 
service connection has not been presented.  Therefore, the 
appeal in this regard is denied. 

Bilateral Hearing Loss

Disabilities are rated in accordance with VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (Schedule), which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.

According to the United States Court of Appeals for Veterans 
Claims (Court), when an appeal ensues from the Veteran's 
disagreement with the rating assigned in connection with his 
original grant of service connection, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometric test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.   

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides as follows:
(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

Although the record reflects the presence of hearing loss, no 
examination, including those submitted by the Veteran, 
indicates the Veteran is entitled to a compensable disability 
rating.  Further, none of the medical evidence reflects the 
presence of exceptional hearing impairment, as defined by 
38 C.F.R. § 4.86, so application of 38 C.F.R. § 4.85, Table 
VII, is appropriate.  

In this case, there have been multiple VA and private 
audiological examinations conducted since 2001.  Since it is 
not clear whether the privately conducted evaluations were 
consistent with VA regulatory requirements, they will not be 
reported.  

On the authorized VA audiological evaluation in March 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
50
65
65
LEFT

30
55
70
70

The average in the right ear was 53 decibels, and the average 
for the left ear was 56 decibels.  Speech audiometry revealed 
speech recognition ability of 98 percent in the right ear and 
of 90 in the left. 

On the authorized VA audiological evaluation in July 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
55
70
65
LEFT

30
60
70
75

The average in the right ear was 54 decibels, and the average 
for the left ear was 59 decibels.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 84 in the left.  

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds and speech recognition scores for the 
right ear, during the VA audiological examination in March 
2005, correspond to Level I, and to Level II in the left ear.  
At the most recent July 2007 VA examination, average puretone 
thresholds and speech recognition scores in the right ear 
correspond to Level I, and to Level III in the left ear.  The 
intersection point for these Levels under Table VII shows 
that the hearing loss corresponds to a noncompensable 
disability rating.  

An exceptional pattern of hearing loss that would warrant 
evaluation under 38 C.F.R. § 4.86 is not shown.  Accordingly, 
the Board concludes that the schedular criteria for a 
compensable disability rating for bilateral hearing are not 
met.  The Board further finds that the evidence does not 
raise a question that a different rating is warranted for any 
period of time from the Veteran's claim to the present time 
so as to warrant a staged rating based on significant change 
in the level of disability.  See Hart v Mansfield, 21 Vet. 
App. 505 (2007).

Though the Veteran has submitted numerous statements 
indicating his hearing loss has greatly impacted his life, 
the rating schedule represents as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the Veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the Veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability.  
There is no evidence of frequent hospitalizations, and no 
indication that there has been marked interference with 
employment, therefore, remand for consideration of an extra 
schedular rating is not warranted.  38 C.F.R. § 3.32 (2007).

ORDER

Service connection for a low back disability is denied.  

An initial compensable rating for bilateral hearing loss is 
denied.


REMAND

At the outset, the Board notes that the Veteran maintains 
that his vertigo/equilibrium disorder is related to his 
service connected bilateral hearing loss.  Though a July 2007 
VA examiner opined that the two disorders were unrelated, he 
was unable to review the Veteran's claims folder.  The Board 
considers it prudent to have an opinion based on a review of 
the Veteran's record.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned 
to the VA examiner who examined the 
Veteran in July 2007, and the examiner 
should review the claims folder and note 
such review.  Subsequently, the examiner 
should provide an opinion, with full 
medical reasoning, as to whether it at 
least as likely as not (probability of 50 
percent or greater) that any present 
vertigo/equilibrium disorder is related to 
the Veteran's service connected hearing 
loss or his military service generally.  

If the examiner who examined the Veteran 
in July 2007 is not available, another VA 
examination should be conducted, and that 
examiner should provide the information 
requested above.  The claims folder should 
be made available to the examiner. 

2.  If any benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


